878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald D. WRIGHT, Petitioner,v.TENNESSEE VALLEY AUTHORITY, Respondent.
No. 89-3074.
United States Court of Appeals, Federal Circuit.
May 10, 1989.Rehearing Denied June 7, 1989.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and NICHOLS, Senior Circuit Judge.
PER CURIAM.

DECISION

1
This appeal is from the final decision of the Merit Systems Protection Board (Board), docket number SL34438810175, 38 M.S.P.R. 611 (1988), denying Wright's petition to review the administrative judge's (AJ's) initial decision.  The AJ dismissed for lack of jurisdiction Wright's appeal of the Tennessee Valley Authority's (TVA's) failure to hire him as a "steamfitter."    Wright alleged that TVA was obliged to restore him to this position because he was "fully recovered" from a prior job-related injury.  We affirm.

OPINION

2
We reject Wright's argument that events arising during this appeal are relevant to proving that he was "fully recovered" in September, 1987, when TVA refused to re-hire him as a steamfitter.  After carefully considering the record, the AJ's decision, and Wright's remaining arguments, we hold that the Board's decision must be affirmed under the narrow standard of review of 5 U.S.C. Sec. 7703(c) (1982).